DETAILED ACTION
Claims 1, 3, 7, 10, 23, 27, 32, 34, 42, 65, 66, 82, 86, 95, 143, 146, 150, 151, 177 and 183 are pending in the instant application.  Claims 1, 3, 7, 10, 23, 27, 32, 34, 42, 65, 66, 82, 86, 95, 143, 146, 150, 151, 177 and 183 have been amended, and claims 2, 4 to 6, 8, 9, 11 to 22, 24 to 26, 28 to 31, 33, 35 to 41, 43 to 64, 67 to 81, 83 to 85, 87 to 94, 96 to 142, 144, 145, 147 to 149, 152 to 176, 178 to 182 and 184 to 211 have been canceled as requested by Applicant in the correspondence filed 09 November of 2020.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 3, 7, 10, 23, 27, 32, 34, 42, 65, 66, 82, 143, 146, 150, 151, 177 and 183, drawn to an antibody and methods of making and using, classified in C07K 16/18.
II. Claims 86 and 95, drawn to an isolated nucleic acid encoding a VH or VL chain of an antibody, classified in C07K 2317/56.
The inventions are independent or distinct, each from the other because:
The antibody of Invention I and the nucleic acid of Invention II are chemically unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are chemically unrelated compounds.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Claims 1, 3, 23, 27, 32, 34, 42, 82, 143, 146, 150, 151, 177 and 183 are generic to the fourteen patentably distinct species of antibodies listed in claim 1. The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. Specifically, the fourteen patentably distinct species of antibodies listed in claim 1 lack a common utility that is based upon a shared substantial structural feature disclosed as the basis for that common utility.  Consequently, there is a search and/or examination burden for the patentably distinct species because there is no reasonable expectation that a prior art reference which anticipates one species will anticipate or render obvious any one or more of the other thirteen species.  In addition, these species are not obvious variants of each other based on the current record.
Claims 86 and 95 are generic to the twenty eight patentably distinct species of antibody variable chain listed in claim 86. The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. Specifically, the twenty eight patentably distinct species of antibody chain listed in claim 86 lack a common utility that is based upon a shared substantial structural feature disclosed as the basis for that common utility.  Consequently, there is a search and/or examination burden for the patentably distinct species because there is no reasonable expectation that a prior art reference which anticipates one species will anticipate or render obvious any one or more of the other twenty seven species.  In addition, these species are not obvious variants of each other based on the current record.

If the invention of Group I is elected, Applicant is required under 35 U.S.C. 121 to elect a single disclosed species of antibody, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  If the invention of Group II is elected, Applicant is required under 35 U.S.C. 121 to elect a single disclosed species of antibody variable chain, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D ULM whose telephone number is (571)272-0880.  The examiner can normally be reached on 8:00 to 4:30, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Stucker can be reached on (571) 272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D ULM/Primary Examiner, Art Unit 1649